State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 15, 2016                   106909
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ALEC HAMMOND,
                    Appellant.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.

                             __________


     Cheryl L. Sovern, Clifton Park, for appellant.

      Craig P. Carriero, District Attorney, Malone (Jennifer M.
Hollis of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered June 16, 2014, convicting
defendant upon his plea of guilty of the crime of attempted
burglary in the second degree.

      In satisfaction of a two-count indictment, defendant
pleaded guilty to attempted burglary in the second degree and
waived his right to appeal. County Court thereafter imposed a
sentence within the agreed-upon range, namely, four years in
prison to be followed by three years of postrelease supervision.

      Defendant now appeals, and appellate counsel seeks to be
relieved of her assignment of representing defendant on the
ground that there are no nonfrivolous issues to be raised on
appeal. Upon our review of the record and counsel's brief, we
agree. The judgment is, accordingly, affirmed and counsel's
                              -2-                  106909

request for leave to withdraw is granted (see People v Cruwys,
113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally
People v Stokes, 95 NY2d 633 [2001]).

      Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court